2018 IL App (2d) 180170
                                  No. 2-18-0170
                          Opinion filed October 18, 2018
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re JOSE A., a Minor                            ) Appeal from the Circuit Court
                                                  ) of Lake County.
                                                  )
                                                  ) No. 17-JD-281
                                                  )
                                                  ) Honorable
(The People of the State of Illinois, Petitioner- ) Christopher B. Morozin,
Appellant, v. Jose A., Respondent-Appellee). ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE HUDSON delivered the judgment of the court, with opinion.
       Justices Schostok and Spence concurred in the judgment and opinion.

                                          OPINION

¶1     In a petition for adjudication of wardship, respondent, Jose A., was charged with delivery

of a controlled substance (720 ILCS 570/407(b)(5) (West 2016)) and unlawful possession of a

controlled substance (720 ILCS 570/402(c) (West 2016)). Respondent filed a motion to suppress

statements, alleging that at two separate interviews—one at his high school and one at a police

station—he was subjected to custodial interrogations in violation of section 5-401.5 of the

Juvenile Court Act of 1987 (Act) (705 ILCS 405/5-401.5 (West 2016)). After a hearing, the

circuit court of Lake County agreed with respondent and granted his motion to suppress

statements. The State filed a certificate of impairment and appealed. For the reasons set forth

below, we hold that the trial court properly suppressed the statement respondent made at the
2018 IL App (2d) 180170


police station but erred in suppressing the statement respondent made at the high school. As a

result, we affirm in part, reverse in part, and remand this matter for further proceedings. 1

¶2                                      I. BACKGROUND

¶3     On April 6, 2017, a teacher at Lake Zurich High School suspected that a student was

under the influence of “something.” The teacher contacted Tiffany Reagan and Matthew Aiello,

deans at the high school, to investigate the situation. Believing that the student was under the

influence of alcohol, Deans Reagan and Aiello called Mark Frey, an officer with the Lake Zurich

Police Department and the resource officer assigned to the school, to bring a Breathalyzer

machine to the school. Officer Frey was unable to assist at that time, so he instructed the deans

to call the police department and request another officer for assistance. Ultimately, Deans

Reagan and Aiello learned that the student had taken Xanax. The student informed the deans

that respondent provided the substance to her in the school library. During the investigation,

drugs were seized from other students, some of whom stated that they had obtained the

substances from respondent.

¶4     When the investigation began, respondent was off the high school’s premises to attend

classes at the College of Lake County. Deans Reagan and Aiello waited outside the main

entrance of the high school for respondent to return. When respondent’s bus arrived, Deans

Reagan and Aiello “retrieved” respondent and brought him to Aiello’s office, where they and

Assistant Principal Pikul began questioning him.         Respondent was told that he was under

investigation for possessing or delivering Xanax. Respondent initially denied the allegations,

       1
           Given that we ordered supplemental briefing in this case and held oral argument, we

have good cause for issuing our decision beyond the 150-day deadline under Illinois Supreme

Court Rule 660A(f) (eff. July 1, 2018).



                                                -2-
2018 IL App (2d) 180170


and a search of respondent’s backpack yielded only an empty tin for mints. After the search of

respondent’s backpack, Dean Reagan and Assistant Principal Pikul continued questioning

respondent. Respondent eventually admitted that he had possessed pills and given some to a

student. Respondent was not allowed to return to class that day and was suspended for two

weeks. At the time of these events, respondent was six days shy of his seventeenth birthday.

¶5     After respondent’s statement, school personnel waited for Officer Frey so that he could

conduct a pat-down search of respondent’s person. Officer Frey estimated that he arrived

between 45 and 60 minutes after respondent was escorted off the bus. Upon Officer Frey’s

arrival, Deans Reagan and Aiello informed him of their investigation. Respondent was waiting

in the student-support center, which Officer Frey described as an “in-school detention room.”

Officer Frey testified that there is no hallway access to or from the student-support center. To

exit the area, an individual must walk through a suite of rooms including the deans’ offices.

Respondent’s parents and his adult brother were advised of and present for the pat-down.

According to Officer Frey, Dean Reagan escorted respondent from the student-support center to

her office for the pat-down.      According to respondent’s mother, Officer Frey escorted

respondent. Prior to the pat-down, Officer Frey told respondent that he was going to search him,

but he did not ask for his permission. Officer Frey did not find anything on respondent’s person,

and he did not have a conversation with respondent at that time.

¶6     Deans Reagan and Aiello informed Officer Frey that the delivery of the drugs had

occurred in the library. Therefore, immediately following the pat-down, Officer Frey went to his

office in the school, located in the same suite of rooms as the deans’ offices, to search the

school’s video security system.    Officer Frey located a video of the library, showing four

individuals sitting at a table “looking around anxiously.” Officer Frey testified that the video




                                              -3-
2018 IL App (2d) 180170


shows respondent from the back. Respondent is seen “playing with something,” looking down,

and then handing something across the table to the student involved in the morning incident.

Officer Frey admitted that the video was grainy and that he could not see what was being passed,

but he claimed that the video corroborated information received from students. Officer Frey

estimated that it took him 15 minutes to locate the video.

¶7     Officer Frey gave the video to Deans Reagan and Aiello. Officer Frey returned to his

office while the deans viewed the video with respondent’s parents. Without viewing the video,

but having been told that there was a video, respondent corroborated the events depicted in the

video. After being advised that the school’s investigation was complete, Officer Frey returned to

Dean Reagan’s office. Officer Frey then informed respondent and his family that respondent

would have to come to the police station for booking. Officer Frey told respondent that he would

be in contact to arrange a date for those procedures. Officer Frey testified that he wanted to book

respondent “[b]ecause [respondent] was in possession of a controlled substance and distributed it

to—that I had the evidence and probable cause to have to charge him with those crimes. And

instead of taking him into custody right then, I allowed him the ability if he wanted to contact a

lawyer or anybody else that he would be able to and set up a meeting at a later time.” Officer

Frey acknowledged that at no point during his involvement at the high school did he tell

respondent or his parents that respondent was free to leave.

¶8     Respondent’s mother was subsequently contacted by Officer Frey, who requested that she

bring respondent to the Lake Zurich Police Department to answer some questions and be

fingerprinted. On April 13, 2017, respondent and his mother went to the police station. Officer

Frey met respondent and his mother in the lobby of the police station and, at the request of

respondent’s mother, called for a translator. It took approximately 25 minutes for a police




                                               -4-
2018 IL App (2d) 180170


officer from the Kildeer Police Department to arrive to translate. Once the translating officer

arrived, Officer Frey escorted respondent, respondent’s mother, and the translating officer to an

interview room adjacent to the lobby.

¶9     Officer Frey described the interview room as follows:

                “It was [sic] an unlocked door. It is accessible to the public. It is not in the

       secured area by any means. The door was unlocked. I had to unlock it to get in, but then

       it was left unlocked while we were in there. There is fingerprint equipment out for other

       purposes in the police department, and there is a table with four chairs. So it is sort of as

       [sic] an area where we can talk with somebody that’s kind of secluded from obviously the

       public lobby area.”

Officer Frey added that the room is typically used when someone comes to the police station to

make a report or for “private conversation” between a police officer and a member of the public.

Officer Frey said that he also uses the room to interview suspects before taking them into

custody.

¶ 10   Officer Frey explained that respondent was at the police station so that he could be

“booked and processed for the charges of possession of a controlled substance and the

distribution of [a] controlled substance.” During the interview, Officer Frey was dressed in plain

clothes, the same way he dresses while on duty at the high school. In addition, Officer Frey was

armed with his duty pistol and carrying handcuffs. In the interview room, Officer Frey read

respondent the juvenile Miranda form (see Miranda v. Arizona, 384 U.S. 436 (1966)) and then

questioned him for 15 minutes regarding the incident at the school. 2 Officer Frey testified that

       2
           People’s exhibit No. 1, the Miranda form Officer Frey read to respondent at the police

station, and respondent’s exhibit No. 1, the security video of the library, were both admitted



                                               -5-
2018 IL App (2d) 180170


he was aware of a new statutory recording requirement, effective in 2017 (see 705 ILCS 405/5-

401.5(b) (West 2016)), but that he did not record the interview, because he did not consider

respondent to be in custody.        Officer Frey admitted nevertheless that he was seeking

incriminating information from respondent. After the interview concluded, Officer Frey took

respondent to the station’s secure area to be booked and fingerprinted.          Respondent was

permitted to leave the station with his mother after further juvenile court procedures were

explained to him. Officer Frey estimated that respondent was at the station for a total of 50 to 55

minutes.

¶ 11   After hearing the evidence, the trial court noted that it had considered People’s exhibit

No. 1 (the juvenile Miranda form) and respondent’s exhibit No. 1 (the library security video) as

well as the witness testimony. The court first addressed the statement made at the high school.

The court noted that section 5-401.5(a-5) of the Act (705 ILCS 405/5-401.5(a-5) (West 2016))

concerns statements obtained from a minor when subject to a custodial interrogation by “a law

enforcement officer, State’s Attorney, juvenile officer, or other public official or employee.”

The statute provides that the minor’s statement is presumed to be inadmissible absent

compliance with certain procedural safeguards prior to the commencement of a custodial

interrogation by any of the specified individuals. 705 ILCS 405/5-401.5(a-5) (West 2016). The

court found that the dean of a high school is a “public employee” so that, if the questioning

constituted custodial interrogation, then section 5-401.5(a-5) of the Act applied. The court noted

that, for purposes of section 5-401.5 of the Act, “custodial interrogation” means “any

interrogation during which a reasonable person in the subject’s position would consider himself


during the hearing but were withdrawn at the close of the hearing. The State has not made either

exhibit part of the record on appeal.



                                               -6-
2018 IL App (2d) 180170


or herself to be in custody and during which a question is asked that is reasonably likely to elicit

[an incriminating] response.”     See 705 ILCS 405/5-401.5(a) (West 2016).          Based on this

definition, the court found that the questions asked of respondent by school personnel were

clearly designed to elicit an incriminating response.

¶ 12   Further, the court reasoned that a person in respondent’s position would reasonably

consider himself to be in custody, particularly in view of the facts that the deans waited for

respondent at the bus stop, they took him to Dean Aiello’s office, they held him for a period of

time in the room used for student detentions, they escorted him from one room to another,

Officer Frey patted down respondent without respondent’s consent, and school personnel

detained respondent while Officer Frey spent an additional 15 minutes obtaining and viewing the

security video. The court found that, because respondent’s rights were not read to him as

required by section 5-401.5(a-5) of the Act, his statement was presumptively inadmissible.

¶ 13   The court noted that subsection (f) of section 5-401.5 provides that “[t]he presumption of

inadmissibility of a statement made by a suspect at a custodial interrogation at a police station or

other place of detention may be overcome by a preponderance of the evidence that the statement

was voluntarily given and is reliable based on the totality of the circumstances.” 705 ILCS

405/5-401.5(f) (West 2016). The Act defines “place of detention” as “a building or a police

station that is a place of operation for a municipal police department or county sheriff department

or other law enforcement agency at which persons are or may be held in detention in connection

with criminal charges against those persons or other allegations that those persons are delinquent

minors.” 705 ILCS 405/5-401.5(a) (West 2016). Based on this definition, the court concluded

that, because a school is not a “place of detention,” there was no way to overcome the

presumption of inadmissibility. The court added that, even if the school did constitute a “place




                                               -7-
2018 IL App (2d) 180170


of detention,” the State had offered little to no evidence concerning the voluntariness of the

statement and so the presumption, under the totality of the circumstances, was not overcome.

¶ 14   As for the interview at the police station, the court began by stating that to argue that it

was “not [a] custodial interrogation is really beyond this Court’s belief.” The court noted that

respondent was there for booking and fingerprinting and the processing of juvenile charges.

Respondent had been brought into an interrogation room, he was read Miranda warnings, and he

was questioned. There was no recording made, although one was required by statute (705 ILCS

405/5-401.5(b) (West 2016)). There was no other evidence presented as to the tone or manner of

questioning. Thus, the State did not overcome the presumption of inadmissibility. As a result,

both of respondent’s statements were suppressed.

¶ 15   On February 16, 2018, the State filed a motion to reconsider the court’s ruling. At the

hearing on that motion, the State argued that the definition of “custodial interrogation” had not

changed with the amendment to section 5-401.5(a-5) and that the court had misinterpreted that

definition. The State argued that “custodial interrogation” refers only to police conduct, under

People v. Travis, 2013 IL App (3d) 110170. Additionally, under People v. Pankhurst, 365 Ill.

App. 3d 248 (2006), there was no police custodial interrogation and the issue was whether the

school personnel were acting as agents of the police when they questioned respondent. The court

denied the State’s motion, remarking:

               “I disagree with the State’s interpretation of the new statute. The new statute

       expounded [sic] protections for minors and *** extended those typical Miranda

       protections    to include not only police officers or police agents but also now public

       officials or   employees ***.        Even the statute acknowledges that custodial




                                               -8-
2018 IL App (2d) 180170


       interrogation could include    by a public official or employee [sic], and that’s what I

       found here.”

The court reiterated that, as to both statements, a reasonable person in respondent’s position

would consider himself to be in custody and the questions asked were designed to elicit

incriminating statements. On February 28, 2018, the State filed a certificate of impairment and a

notice of appeal.

¶ 16                                      II. ANALYSIS

¶ 17   On appeal, the State argues that, for various reasons, the trial court improperly granted

respondent’s motion to suppress the statements he made at both the high school and the police

station. In reviewing a trial court’s ruling on a motion to suppress, we apply a two-part standard

of review. In re D.L.H., Jr., 2015 IL 117341, ¶ 46. Under this standard, the trial court’s factual

findings and credibility determinations are accorded great deference and will be overturned only

if they are against the manifest weight of the evidence. People v. Richardson, 234 Ill. 2d 233,

251 (2009); Pankhurst, 365 Ill. App. 3d at 252. A finding is against the manifest weight of the

evidence only if the opposite conclusion is clearly apparent or if the finding is unreasonable,

arbitrary, or not based on the evidence presented. In re Marriage of Kavchak, 2018 IL App (2d)
170853, ¶ 65. However, we review de novo the ultimate issue of whether the evidence should be

suppressed. D.L.H., Jr., 2015 IL 117341, ¶ 46; Pankhurst, 365 Ill. App. 3d at 252.

¶ 18   Resolution of the issues presented also requires us to construe statutory language.

Statutory construction is a question of law, subject to de novo review. People v. Manning, 2018
IL 122081, ¶ 16. The cardinal rule of statutory construction is to ascertain and give effect to the

intent of the legislature. Village of Lake in the Hills v. Niklaus, 2014 IL App (2d) 130654, ¶ 15.

The most reliable indicator of legislative intent is the language of the statute itself, which should




                                                -9-
2018 IL App (2d) 180170


be given its plain and ordinary meaning. Village of Lake in the Hills, 2014 IL App (2d) 130654,

¶ 15. Only where the language of the statute is ambiguous, or where a literal interpretation of the

statute would either lead to absurd results or thwart the goals of the statutory scheme, may a

court look beyond the express language of the statute and consider extrinsic aids of construction.

Lansing v. Southwest Airlines Co., 2012 IL App (1st) 101164, ¶ 30; NDC LLC v. Topinka, 374
Ill. App. 3d 341, 359 (2007). With these principles in mind, we turn to the State’s first argument.

¶ 19                             A. Statement at the High School

¶ 20   The State first argues that the trial court improperly granted respondent’s motion to

suppress the statement respondent made at the high school. The State’s argument in this regard

is twofold. Relying principally on Pankhurst, 365 Ill. App. 3d 248, and the cases cited therein,

the State initially contends that, because the school personnel were not acting as agents of the

police, respondent was not subject to a custodial interrogation at the high school. The State also

contends that the trial court erred in concluding that the school personnel were “other public

official[s] or employee[s]” and therefore required to comply with the procedural safeguards set

forth in section 5-401.5(a-5) of the Act.       Because we find the State’s second argument

dispositive, we confine our discussion to that matter.

¶ 21   Subsection (a-5) of section 5-401.5 was added to the Act by an amendment effective

January 1, 2017. Pub. Act 99-882, § 10 (eff. Jan. 1, 2017) (amending 705 ILCS 405/5-401.5).

Section 5-401.5(a-5) of the Act provides as follows:

               “(a-5) An oral, written, or sign language statement of a minor, who at the time of

       the commission of the offense was under 18 years of age, is presumed to be inadmissible

       when the statement is obtained from the minor while the minor is subject to custodial

       interrogation by a law enforcement officer, State’s Attorney, juvenile officer, or other




                                               - 10 -
2018 IL App (2d) 180170


       public official or employee prior to the officer, State’s Attorney, public official, or

       employee:

               (1) continuously reads [sic] to the minor, in its entirety and without

       stopping for purposes of a response from the minor or verifying comprehension, the

       following statement: ‘You have the right to remain silent. That means you do not have to

       say anything. Anything you do say can be used against you in court. You have the right

       to get help from a lawyer. If you cannot pay for a lawyer, the court will get you one for

       free. You can ask for a lawyer at any time. You have the right to stop this interview at

       any time.’; and

               (2) after reading the statement required by paragraph (1) of this subsection

       (a-5), the public official or employee shall ask the minor the following questions and wait

       for the minor’s response to each question:

                        (A) ‘Do you want to have a lawyer?’

                        (B) ‘Do you want to talk to me?’ ” 705 ILCS 405/5-401.5(a-5) (West

               2016).

Thus, in this case, if the school personnel who questioned respondent at the high school were

“other public official[s] or employee[s]” and respondent was subject to a “custodial

interrogation,” respondent’s statement is presumed to be inadmissible unless he was read the

statement and the questions set forth in subsections (a-5)(1) and (a-5)(2) of section 5-401.5.

While section 5-401.5 of the Act defines “custodial interrogation” (see 705 ILCS 405/5-401.5(a)

(West 2016)), it does not define the phrase “other public official or employee.”

¶ 22   The trial court summarily concluded that school officials are “public employee[s]” for

purposes of section 5-401.5(a-5) of the Act. The State argues that the trial court’s determination




                                              - 11 -
2018 IL App (2d) 180170


was incorrect. The State acknowledges that the phrase “other public official or employee” as

used in section 5-401.5(a-5) “seems *** unambiguous when given its plain and ordinary

meaning.” The State asserts, however, that because the plain and ordinary meaning of the phrase

“other public official or employee” cannot be applied without leading to absurd and unjust

results, the phrase is ambiguous. To resolve this ambiguity, the State invokes the doctrine of

ejusdem generis and asserts that the word “other” in the phrase “other public official or

employee” should be interpreted to mean “other such like.” See People v. Davis, 199 Ill. 2d 130,

138 (2002) (discussing doctrine of ejusdem generis). The State argues that a school employee is

not like a law enforcement officer, state’s attorney, or juvenile officer in that the latter are

“directly involved in the criminal justice and/or juvenile delinquency systems, whereas the

primary role of school officials is the care of the students enrolled at their school.” The State

concludes that, since the school personnel at issue are not “other public official[s] or

employee[s]” for purposes of section 5-401.5(a-5) of the Act, the trial court improperly

suppressed the statement respondent made at the high school.

¶ 23   Respondent argues that the trial court properly found the school personnel in this case to

be “other public official[s] or employee[s]” for purposes of section 5-401.5(a-5). According to

respondent, the disputed phrase is not ambiguous, so there is no need to resort to extrinsic aids of

construction. Respondent contends that the terms “public official” and “public employee” mean

precisely what the plain language of those terms implies—either an elected or appointed

government official or an individual who is employed by a government agency.          In support of

his position, respondent discusses one case—In re J.A., 85 Ill. App. 3d 567, 572-73 (1980)

(observing that school officials are employees of the State)—and directs us to section 1-206 of

the Local Governmental and Governmental Employees Tort Immunity Act (745 ILCS 10/1-206




                                               - 12 -
2018 IL App (2d) 180170


(West 2016)), which defines a “local public entity” to include a school district. Respondent also

points out that public school districts are funded by public monies and that persons holding

positions within a school district receive paychecks provided by public funds.

¶ 24   As noted above, section 5-401.5(a-5) does not define the phrase “other public official or

employee.” In the absence of a statutory definition, a court may consult a dictionary to ascertain

the plain and ordinary meaning of a term. People v. Perry, 224 Ill. 2d 312, 330 (2007). A

“public official” is defined as “[s]omeone who holds or is invested with a public office; a person

elected or appointed to carry out some portion of a government’s sovereign powers.” Black’s

Law Dictionary (10th ed. 2014) (defining “official” but noting that the word is also termed

“public official”).   The term “public employee” is defined as “[s]omeone employed in a

department responsible for conducting the affairs of a national or local government.” Black’s

Law Dictionary (10th ed. 2014) (defining “civil servant” but noting that the phrase is also termed

“public employee”).      These dictionary definitions are consistent with the meanings the

legislature has ascribed to these terms in other statutes. See, e.g., 30 ILCS 245/1(a) (West 2016)

(the Payment for Governmental Services Act, defining “public official” as “any person who

occupies any office, position or employment in the government of the State of Illinois or any

county, municipality or political subdivision thereof, or any school district, or special district, or

any authority, commission, board, or any branch or agency of public service” and noting that the

term “includes persons either elected or appointed”); 720 ILCS 5/2-17 (West 2016) (the Criminal

Code of 2012, defining “public employee” as “a person, other than a public officer, who is

authorized to perform any official function on behalf of, and is paid by, the State or any of its

political subdivisions”); 745 ILCS 10/1-206, 1-207 (West 2016) (the Local Governmental and

Governmental Employees Tort Immunity Act, defining “public employee” as “an employee of a




                                                - 13 -
2018 IL App (2d) 180170


local public entity,” including a school district); 775 ILCS 5/5-101(C) (West 2016) (the Illinois

Human Rights Act, defining “public official” as “any officer or employee of the state or any

agency thereof, including state political subdivisions, municipal corporations, park districts,

forest preserve districts, educational institutions, and schools”).

¶ 25   A statute is ambiguous if it is capable of more than one reasonable interpretation. Nowak

v. City of Country Club Hills, 2011 IL 111838, ¶ 11. Given the plain and ordinary meanings of

the terms “public official” and “public employee,” as well as the legislature’s consistent use of

similar definitions for the same terms in other statutes, we conclude that the phrase “other public

official or employee” is not, on its face, susceptible to more than one reasonable interpretation.

Quite simply, as used in section 5-401.5(a-5) of the Act, an “other public official or employee” is

an individual, other than those specifically listed, who is elected or appointed to hold a

government office or who is employed by a government agency.

¶ 26   That the language of section 5-401.5(a-5) is unambiguous on its face does not end our

inquiry. Our supreme court has stated that, “ ‘where a literal enforcement of a statute would

result in great injustice or absurd consequences, courts are bound to presume that such

consequences were not intended and to adopt a construction which, it is reasonable to assume,

was contemplated by the legislature.’ ” Penkava v. Kasbohm, 117 Ill. 2d 149, 154 (1987)

(quoting People ex rel. Community High School District No. 231 v. Hupe, 2 Ill. 2d 434, 448

(1954)). According to the State, requiring every public official and employee to comply with

section 5-401.5(a-5) prior to taking a statement from a minor “would result in absurdity and

injustice.” We agree. Take the school setting involved in this case. School districts employ

hundreds of individuals in a wide variety of positions, including superintendent, principal, dean,

teacher, librarian, administrative assistant, classroom aide, nurse, janitor, bus driver, lunchroom




                                                - 14 -
2018 IL App (2d) 180170


personnel, crossing guard, and recess monitor. Under a literal interpretation of the phrase, each

of these individuals would be required to comply with the procedural safeguards set forth in

section 5-401.5(a-5). Consider, for example, a bus driver transporting middle-school children

home at the end of the school day. While exiting the bus, student A informs the bus driver that

student B possesses an illegal substance. The bus driver prevents student B from leaving the bus

until he or she answers questions about the allegation. During their conversation, Student B

admits to possessing the substance. A literal interpretation of the statute would require the bus

driver to read the statement and questions set forth in subsections (a-5)(1) and (a-5)(2) prior to

questioning student B. Likewise, a literal interpretation of the statute would require compliance

by a janitor who questions a student after observing the student falsely pull a fire alarm or a

lunchroom employee who questions a student after observing the student steal food from the

cafeteria. Such an interpretation of the statute would create a seismic shift in public policy by

placing on individuals outside the realm of law enforcement the responsibility of learning and

employing procedural safeguards heretofore required only of law enforcement officers. We find

it implausible that the legislature intended the phrase “other public official or employee” as used

in section 5-401.5(a-5) to have such a broad scope in the absence of an express definition of the

phrase. In fact, during oral argument, respondent’s attorney conceded that a literal interpretation

of the statute “could extend to the absurd,” even citing a bus driver as an example. Because a

literal interpretation of the statute would lead to absurd consequences, we must consider extrinsic

aids of construction to ascertain the legislature’s intent. See In re B.C., 176 Ill. 2d 536, 542-43

(1997) (“[W]here the meaning of a statute is unclear from the statutory language itself, a court

may look beyond the language employed and consider the purpose of the law, the evils the law




                                              - 15 -
2018 IL App (2d) 180170


was designed to remedy [citation], as well as the legislative history to discern legislative intent

[citation].”).

¶ 27     As noted previously, effective January 1, 2017, the General Assembly amended section

5-401.5 of the Act to add subsection (a-5). Pub. Act 99-882, § 10 (eff. Jan. 1, 2017) (amending

705 ILCS 405/5-401.5). Public Act 99-882 began as Senate Bill 2370 (99th Ill. Gen. Assem.,

Senate Bill 2370, 2016 Sess.). Introduced on January 28, 2016, by Senator Van Pelt, Senate Bill

2370, as originally drafted, did not include subsection (a-5). 99th Ill. Gen. Assem., Senate

Proceedings, January 28, 2016, at 6. During debate on the bill prior to the adoption of the

amendment adding subsection (a-5), Senator Van Pelt expressed concern about false confessions

by children at the hands of law enforcement personnel.           99th Ill. Gen. Assem., Senate

Proceedings, April 14, 2016, at 53-56 (statements of Senator Van Pelt). She commented:

        “Also to note that currently our police officers are even—are allowed to use deception in

        interrogating children. The courts have upheld waivers of lawyers by children. Even

        when the police misrepresent the evidence and deceive the child, the Supreme Court has

        held that the deception is not per se unlawful and the use of deception or subterfuge does

        not alone invalidate a confession. Now, any of us know that if we have a fourteen-year-

        old that is up against a veteran police officer with twenty years of experience and he

        comes and begins to use psychological interrogation tactics, that our children are more

        likely than not [sic] going to be able to—stand under that type of pressure, and being

        afraid and many of them being intimidated will confess to crimes.”          99th Ill. Gen.

        Assem., Senate Proceedings, April 14, 2016, at 54 (statements of Senator Van Pelt).

Senator Van Pelt explained that the purpose of the legislation was to “ensure[ ] that all children

subject to custodial interrogation in a homicide case will have a lawyer.” 99 Ill. Gen. Assem.,




                                              - 16 -
2018 IL App (2d) 180170


Senate Proceedings, April 14, 2016, at 53 (statements of Senator Van Pelt). Following further

discussion, Senator Van Pelt agreed to take the bill “out of the record” to discuss possible

alternative language. 99th Ill. Gen. Assem., Senate Proceedings, April 14, 2016, at 56-63

(statements of Senators Van Pelt, Righter, and Radogno).

¶ 28   On May 4, 2016, Senator Van Pelt filed senate amendment No. 3 to the bill. Among

other things, that amendment added subsection (a-5). During debate in the senate the following

day, Senator Van Pelt reiterated that the General Assembly has a responsibility to protect

juveniles from being coerced into false confessions. 99th Ill. Gen. Assem., Senate Proceedings,

May 5, 2016, at 53 (statements of Senator Van Pelt). Senator Van Pelt noted that, as originally

proposed, Senate Bill 2370 would have required a lawyer to be present for a minor between the

ages of 13 and 17 subject to a custodial interrogation for homicide. 99th Ill. Gen. Assem., Senate

Proceedings, May 5, 2016, at 53 (statements of Senator Van Pelt). As amended, the bill required

any minor 14 years old or younger who is charged with homicide or a sex offense to be

represented by a lawyer during a custodial interrogation.        99th Ill. Gen. Assem., Senate

Proceedings, May 5, 2016, at 53 (statements of Senator Van Pelt). Senator Van Pelt further

noted that the amended bill also provided that “a simplified version of the Miranda warning be

given to minors under the age of eighteen” and required the videotaping of a custodial

interrogation of a minor charged with either a misdemeanor sex offense or any felony offense.

99th Ill. Gen. Assem., Senate Proceedings, May 5, 2016, at 54 (statements of Senator Van Pelt).

Senator Radogno commented that the amended bill would be the first in the country to include

the juvenile Miranda language. 99th Ill. Gen. Assem., Senate Proceedings, May 5, 2016, at 55

(statements of Senator Radogno). Senator Van Pelt later remarked that, although the simplified

Miranda language was included in the final bill, it had “little power” because the individual




                                              - 17 -
2018 IL App (2d) 180170


reading the warning would be the same individual prosecuting the juvenile or trying to get the

juvenile to confess. 99th Ill. Gen. Assem., Senate Proceedings, May 5, 2016, at 57 (statements

of Senator Van Pelt). As amended, Senate Bill 2370 passed the senate 56-0. 99th Ill. Gen.

Assem., Senate Proceedings, May 5, 2016, at 57-58.

¶ 29   The first reading of Senate Bill 2370 in the Illinois House of Representatives occurred on

May 10, 2016. 99th Ill. Gen. Assem., House Proceedings, May 10, 2016, at 17. The only

reference to subsection (a-5) was from Representative Currie, during the third reading of the bill.

Representative Currie noted that the bill “simplifies the Miranda warning for people up to the

age of 18 since a lot of research shows that young people don’t understand the right to waive

their opportunity to have a lawyer or waive their opportunity to speak. They often think that if

they do anything like that the judge will hold it against them.” 99th Ill. Gen. Assem., House

Proceedings, May 26, 2016, at 87 (statements of Representative Currie). The bill passed the

Illinois House of Representatives 112-0. 99th Ill. Gen. Assem., House Proceedings, May 26,

2016, at 88.

¶ 30   As is evident from the discussion in the three preceding paragraphs, the legislative history

of Senate Bill 2370 reveals that the legislature was concerned about juveniles understanding their

rights and not being subject to undue influence. And while Senator Van Pelt’s comments

suggest that the statute was aimed at law enforcement officials, the remarks from the legislative

debates do not expressly address the intended scope of the phrase “other public official or

employee” as used in section 5-401.5(a-5) of the Act.

¶ 31   Because the legislative history is of little assistance, we turn to other tools of statutory

construction. Respondent posits that the evil to be remedied here is the violation of children’s

constitutional rights and the possibility that they would be manipulated into making




                                              - 18 -
2018 IL App (2d) 180170


incriminatory statements because of their youth and immaturity. Respondent then concludes that

“[w]here there is the possibility that initial questioning of students accused of committing

offenses on school grounds falls onto the shoulders of public school officials or employees, then

it becomes clear that those individuals should be guided by the efforts of the legislature in

protecting the children from making incriminatory or falsely incriminatory statements.”

However, we find no express or implied indication in the legislative debates that the phrase

“other public official or employee” as used in section 5-401.5(a-5) was intended to apply to

public school officials or employees.

¶ 32   The State suggests that we invoke the doctrine of ejusdem generis to resolve this

ambiguity. “The doctrine of ejusdem generis provides that when a statutory clause specifically

describes several classes of persons or things and then includes ‘other persons or things,’ the

‘other’ is interpreted as meaning ‘other such like.’ ” Davis, 199 Ill. 2d at 138 (quoting Farley v.

Marion Power Shovel Co., 60 Ill. 2d 432, 436 (1975)). We agree that the use of this doctrine

brings clarity to the language at issue.

¶ 33   In listing who is required to provide a Miranda warning to juveniles subject to custodial

interrogation, the legislature specifically named three classes of individuals—“law enforcement

officer,” “State’s Attorney,” and “juvenile officer”—followed by an additional class labeled as

“other public official or employee.”       705 ILCS 405/5-401.5(a-5) (West 2016).        Under the

doctrine of ejusdem generis, the phrase “other public official or employee” would refer to

individuals “such like” those specifically enumerated in the statute. A law enforcement officer,

state’s attorney, and juvenile officer all have as their primary duties the protection of the public

interest and the enforcement of the law. See, e.g., 50 ILCS 727/1-5 (West 2016) (defining “law

enforcement officer” as “any person employed by a State, county, or municipality as a




                                               - 19 -
2018 IL App (2d) 180170


policeman, peace officer, or in some like position involving the enforcement of the law and

protection of public interest at the risk of the person’s life”); Black’s Law Dictionary (10th ed.

2014) (defining “law enforcement officer” as “a person whose duty is to enforce the laws and

preserve the peace”); 55 ILCS 5/3-9005(a)(1) (West 2016) (listing, among the duties of the

state’s attorney, “[t]o commence and prosecute all actions, suits, indictments and prosecutions,

civil and criminal, in the circuit court of his county, in which the people of the State or county

may be concerned”); 705 ILCS 405/1-3(17) (West 2016) (defining “juvenile police officer” as “a

sworn police officer who has completed a Basic Recruit Training Course, has been assigned to

the position of juvenile police officer by his or her chief law enforcement officer and has

completed the necessary juvenile officers training as prescribed by the Illinois Law Enforcement

Training Standards Board, or in the case of a State police officer, juvenile officer training

approved by the Director of the Department of State Police”); see also In re Navajo County

Juvenile Action No. JV91000058, 901 P.2d 1247, 1249 (Ariz. Ct. App. 1995) (holding that law

enforcement agents include government employees whose primary purpose is to enforce the

law); In re Victor F., 169 Cal. Rptr. 455, 458 (Ct. App. 1980) (holding that a school principal

and teacher were not officials whose interrogation of a criminal suspect must be preceded by an

admonition of Miranda rights in that such individuals are not employed by a governmental entity

whose primary mission is to enforce the law). Thus, applying the doctrine of ejusdem generis in

this case, we hold that the phrase “other public official or employee” as used in section 5-

401.5(a-5) is intended to refer to an elected or appointed government official or an employee

who works for a government agency and who has as his or her primary duties the protection of

the public interest and the enforcement of the law.       While Deans Reagan and Aiello and

Assistant Principal Pikul are undoubtedly responsible for administration and discipline within




                                              - 20 -
2018 IL App (2d) 180170


Lake Zurich High School (see 105 ILCS 5/24-24 (West 2016) (granting educators in loco

parentis status, which extends to both disciplinary and nondisciplinary matters); In re E.M., 262
Ill. App. 3d 302, 307 (1994)), they do not have as their primary mission the same duties as the

individuals specifically listed in section 5-401.5(a-5). See People v. Dilworth, 169 Ill. 2d 195,

221-22 (1996) (Nickels, J., dissenting) (recognizing that school districts and law enforcement

authorities have different missions); Pankhurst, 365 Ill. App. 3d at 255 (emphasizing that,

although school officials are charged with maintaining order and discipline in their schools, the

fact that these duties occasionally entail the investigation of criminal conduct does not alone

make the school officials agents of the police); see also 2 Wayne R. LaFave et al., Criminal

Procedure § 6.10(c) (4th ed. 2017) (noting that courts have generally held that government

agents not primarily charged with enforcement of the criminal law are under no obligation to

comply with Miranda); Commonwealth v. Ira I., 791 N.E.2d 894, 900-01 (Mass. 2003) (holding

that school officials acting within the scope of their employment rather than as agents of law

enforcement are not required to give Miranda warnings prior to questioning a student in

conjunction with a school investigation); Navajo County, 901 P.2d at 1249 (concluding that

school principals are not law enforcement agents); Victor F., 169 Cal. Rptr. at 458 (finding that

school personnel have no more powers to enforce the law than private persons). Under this

interpretation, the scope of the phrase “other public official or employee” goes from extremely

broad to reasonably focused. Thus, applying this definition, we hold that the school personnel in

this case were not “other public official[s] or employee[s]” and therefore not required to precede

their questioning of respondent with the statement and questions set forth in section 5-401(a-5).

¶ 34   Respondent contends that the application of the doctrine of ejusdem generis renders the

phrase “other public official or employee” superfluous. According to respondent, the statute




                                              - 21 -
2018 IL App (2d) 180170


already lists the relevant law enforcement personnel who would be involved in a criminal

investigation of a juvenile—the police, the state’s attorney, and juvenile officers. As respondent

correctly notes, one tool of statutory construction instructs that a statute must be interpreted so

that each word, clause, and sentence is given reasonable meaning and not rendered superfluous.

Oswald v. Hamer, 2018 IL 122203, ¶ 10. Nevertheless, we disagree with respondent’s argument

that the application of the doctrine of ejusdem generis renders the phrase “other public official or

employee” superfluous. There are other public officials or employees who are not expressly

enumerated in the statute, whose primary duties involve law enforcement, and who could be

involved in a criminal investigation of a juvenile, such as a state’s attorney investigator or an

arson investigator with the Office of the State Fire Marshal (see 20 ILCS 2910/1(b) (West

2016)). Accordingly, we reject respondent’s argument that our interpretation of the phrase

“other public official or employee” renders the phrase superfluous.

¶ 35   In short, we find that, although the phrase “other public official or employee” as used in

section 5-401.5(a-5) is not ambiguous on its face, a literal reading of the phrase renders the

absurd result of applying the statute to every individual who is elected or appointed to hold a

government office or who is employed by a government agency. Employing the doctrine of

ejusdem generis, however, we hold that the phrase “other public official or employee” as used in

section 5-401.5(a-5) was intended to apply to an elected or appointed government official or an

employee who works for a government agency and who has as his or her primary duties the

protection of the public interest and the enforcement of the law. Because the school personnel in

this case did not have as their primary duties the protection of the public interest and the

enforcement of the law, they were not “other public official[s] or employee[s]” for the purposes

of section 5-401.5(a-5) and they were not required to comply with the procedural safeguards set




                                               - 22 -
2018 IL App (2d) 180170


forth in the statute.    Accordingly, we reverse that portion of the trial court’s judgment

suppressing the statement respondent made to the school personnel at the high school.

¶ 36                            B. Statement at the Police Station

¶ 37   The State also argues that the trial court improperly granted respondent’s motion to

suppress the statement he made at the police station, on the basis that respondent was not “in

custody” when he spoke to Officer Frey.

¶ 38   The recording requirement set forth in section 5-401.5(b) of the Act (705 ILCS 405/5-

401.5(b) (West 2016)) applies only to a custodial interrogation conducted at a police station or

“other place of detention.” Specifically, the statute provides:

               “(b) An oral, written, or sign language statement of a minor who, at the time of

       the commission of the offense was under the age of 18 years, made as a result of a

       custodial interrogation conducted at a police station or other place of detention on or after

       the effective date of this amendatory Act of the 99th General Assembly shall be

       presumed to be inadmissible as evidence against the minor in any criminal proceeding or

       juvenile court proceeding, for any act that if committed by an adult would be a

       misdemeanor offense under Article 11 of the Criminal Code of 2012 or any felony

       offense unless:

               (1) an electronic recording is made of the custodial interrogation; and

               (2) the recording is substantially accurate and not intentionally altered.” 705

       ILCS 405/5-401.5(b) (West 2016).

Subsection (f) of section 5-401.5 allows for the presumption of inadmissibility to be overcome

“by a preponderance of the evidence that the statement was voluntarily given and is reliable,

based on the totality of the circumstances.” 705 ILCS 405/5-401.5(f) (West 2016).




                                               - 23 -
2018 IL App (2d) 180170


¶ 39   In this case, it is undisputed that respondent was under the age of 18 years when the

alleged offenses were committed and that the statement at issue was made at a police station. It

is also undisputed that the petition for adjudication of wardship charged respondent with acts

that, if committed by an adult, would be felony offenses. See 720 ILCS 570/402(c) (West 2016)

(categorizing unlawful possession of a controlled substance as a Class 4 felony); 720 ILCS

570/407(b)(5) (West 2016) (categorizing delivery of a controlled substance as a Class 2 felony).

Thus, if respondent’s statement at the police station was made as a result of a “custodial

interrogation,” the statement is presumptively inadmissible against him in any criminal or

juvenile court proceeding unless an electronic recording was made of the custodial interrogation.

705 ILCS 405/5-401.5(b) (West 2016).

¶ 40   The State maintains that the statutory recording requirement did not apply in this case,

because respondent was not “in custody” when Officer Frey and respondent spoke at the police

station. In support of its argument, the State observes that the interview was “set in advance,”

respondent’s mother was present during the entire interview, the questioning lasted for less than

an hour, and Officer Frey was dressed in plain clothing. The State further asserts that the only

fact that lends itself to a finding that respondent was in custody was that respondent was booked.

The State’s position lacks merit.

¶ 41   Whether someone is “in custody” is a question of fact. People v. Calhoun, 382 Ill. App.
3d 1140, 1146 (2008); People v. Wheeler, 281 Ill. App. 3d 447, 458 (1996). As such, we must

defer to the trial court’s finding unless it is against the manifest weight of the evidence.

Richardson, 234 Ill. 2d at 251. As noted above, a finding is against the manifest weight of the

evidence only if the opposite conclusion is clearly apparent or if it is unreasonable, arbitrary, or

not based on the evidence presented. Kavchak, 2018 IL App (2d) 170853, ¶ 65. In this case, the




                                               - 24 -
2018 IL App (2d) 180170


trial court found that Officer Frey’s interview constituted a custodial interrogation. Given the

applicable standard of review, we cannot say that the trial court’s finding is against the manifest

weight of the evidence. Subsection (a) of section 5-401.5 defines “custodial interrogation” as

“any interrogation (i) during which a reasonable person in the subject’s position would consider

himself or herself to be in custody and (ii) during which a question is asked that is reasonably

likely to elicit an incriminating response.” 705 ILCS 405/5-401.5(a) (West 2016). The factors

relevant to determining whether an individual is in custody include (1) the location, time, length,

mood, and mode of questioning; (2) the number of police officers present during the

interrogation; (3) the presence or absence of family and friends of the individual; (4) any indicia

of a formal arrest procedure, such as the show of weapons or use of force, physical restraint,

booking, or fingerprinting; (5) the manner by which the individual arrived at the place of

questioning; and (6) the age, intelligence, and mental makeup of the individual. People v. Slater,

228 Ill. 2d 137, 150 (2008).

¶ 42   Turning to the evidence before us, the record establishes that on April 6, 2017,

respondent was a 16-year-old high-school student. Following questioning at the high school,

Officer Frey informed respondent and his family that Officer Frey would be in contact to arrange

a date for respondent to come to the police station for booking. Respondent’s mother testified

that Officer Frey later contacted her to request that she bring respondent to the police station to

answer some questions and to be fingerprinted. In accordance with this request, respondent and

his mother reported to the police station on April 13, 2017. At that time, respondent had just

turned 17. Once the translating officer arrived, Officer Frey escorted respondent, his mother, and

the translating officer to an interview room adjacent to the lobby of the police station. Officer

Frey then read respondent the juvenile Miranda form and questioned him for 15 minutes




                                              - 25 -
2018 IL App (2d) 180170


regarding the incident at the school. Although Officer Frey testified that the interview room was

unlocked and accessible to the public, he acknowledged that he uses this particular room to

interview suspects before taking them into custody. Two officers were present during the

questioning (Officer Frey and the translating officer) and there was fingerprinting equipment in

the room. Moreover, although Officer Frey was dressed in plain clothes, he was armed with his

duty pistol and carrying handcuffs. At the conclusion of the interview, Officer Frey took

respondent to a secure area for booking and fingerprinting.

¶ 43   Under the totality of these circumstances, a reasonable person would have considered

himself to be in custody and not free to leave. In particular, we observe that Officer Frey

directed respondent’s mother to bring respondent to the police station to answer some questions

and be fingerprinted. Although respondent’s mother was present during the questioning, so were

two police officers.   At least one of the officers was armed with his duty pistol and had

handcuffs. Officer Frey read respondent the juvenile Miranda form prior to the questioning. At

the conclusion of the interview, respondent was booked and fingerprinted. We also observe that

Officer Frey admitted that he was seeking incriminating information from respondent and that

respondent was at the police station so that he could be booked and processed on two drug-

related felony charges. Given the foregoing, we find ample evidence to support the trial court’s

finding that respondent was subject to a custodial interrogation at the police station. Since this

finding is not against the manifest weight of the evidence and since the custodial interrogation

was not electronically recorded as required by section 5-401.5(b) of the Act, the statement

respondent made at the police station is presumptively inadmissible.

¶ 44   The State alternatively asserts that, even if respondent was “in custody” when he spoke to

Officer Frey at the police station, the statement he provided was voluntary. As noted, subsection




                                              - 26 -
2018 IL App (2d) 180170


(f) of section 5-401.5 allows for the presumption of inadmissibility to be overcome “by a

preponderance of the evidence that the statement was voluntarily given and is reliable, based on

the totality of the circumstances.” (Emphasis added.) 705 ILCS 405/5-401.5(f) (West 2016). In

this case, although the State argues that the statement respondent provided at the police station

was voluntary, it makes no claim that the statement was reliable. See People v. Whitfield, 2017
IL App (2d) 140878, ¶ 97 (noting that the issue of reliability must be considered separately from

voluntariness); People v. Harris, 2012 IL App (1st) 100678, ¶ 66 (emphasizing that whether the

defendant’s statement was reliable is a separate inquiry from whether it was voluntary). The

failure to provide argument as to both prongs of subsection (f) results in forfeiture of the State’s

claim that it had overcome the presumption of inadmissibility. Ill. S. Ct. R. 341(h)(7) (eff. Nov.

1, 2017) (providing that an appellant’s brief must include “[a]rgument, which shall contain the

contentions of the appellant and the reasons therefor, with citation of the authorities and the

pages of the record relied on”); In re Marriage of Woodrum, 2018 IL App (3d) 170369, ¶ 63

(noting that failure to develop an argument and provide any authority in support of a contention

results in forfeiture of the issue on appeal).

¶ 45                                     III. CONCLUSION

¶ 46    For the reasons set forth above, we affirm that portion of the judgment of the circuit court

of Lake County granting respondent’s motion to suppress the statement respondent made at the

police station but reverse that portion of the judgment granting respondent’s motion to suppress

the statement respondent made at the high school.           This cause is remanded for further

proceedings consistent with this opinion.

¶ 47    Affirmed in part and reversed in part.

¶ 48    Cause remanded.




                                                 - 27 -